842 F.2d 1290Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jimmy R. EDWARDS, Plaintiff-Appellant,v.NORTH CAROLINA DEPARTMENT OF HUMAN RESOURCES, CaswellCenter, Defendant- Appellee.
87-2161.
United States Court of Appeals, Fourth Circuit.
March 17, 1988.

Jimmy R. Edwards, appellant pro se.
John R. Corne, Assistant Attorney General, for appellee.
Before WIDENER, MURNAGHAN, and WILKINSON, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's order discloses that this appeal from that court's judgment dismissing plaintiff's employment discrimination complaint is without merit.  Because the dispositive issues have been decided authoritatively, we dispense with oral argument, and affirm the judgment below on the reasoning of the district court.  Edwards v. North Carolina Department of Human Resources, Caswell Center, C/A No. 86-0040 (E.D.N.C. Aug. 19, 1987).


2
AFFIRMED.